DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10, 12-15, 17, 18, 24-26, 28, 30-32, 35, 36, 46, 51, 53, and 58-94 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 58 and 59 each recite “a plurality [] in the range of 1-3”, it is not clear how 1 can constitute a plurality. Appropriate correction is required.
Independent claim 59 recites “wherein said lightweight ballistic armor system at least meets the appropriate military ballistic specifications and test requirements for defeating, decelerating or slowing projectiles sufficiently to cause a Type V or Type VI reaction.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12-14, 17-18, 24-26, 28, 30-32, 35, 46, 53, 55-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravid et al. (US Patent Application 2006/0213360). Ravid et al. teaches a lightweight ballistic armor system for protection against projectiles comprising: (a plurality) of metal strike face plates in the range of 1 metal strike face plate (16) and having a predetermined defined thickness and comprising a plurality of slotted holes (at 19), said holes being sufficiently small to prevent the passage of a projectile therethrough (par 0015); at least one laminate composite backing material secured to at least one of said metal strike face plates, wherein said laminate composite backing material comprises a cross-sectional composition of a backing material of fibers being at least one material selected from the group comprising aramid fiber, S-glass, E-glass and UHMWPE, and being in combination with a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize cast iron material, since it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 125 USPQ 416.
6. Claim 1-7, 10, 12-14, 16, 17-18, 24-26, 28, 32, 35, 46, 53 and 55-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravid et al. (U.S. Patent Application Publication 2006/0213360) in view of Gooch et al. (U.S. Patent # 5,007,326). Ravid et al. discloses a ballistic armor system for protection against projectiles comprising: at least one metal strike plate (16) having a predetermined defined thickness and comprising a plurality of slotted holes (19) selected from the group consisting of straight slotted holes set at an angle relative to a vertical orientation of the metal strike face plate, the plurality of slotted holes being sufficiently small to prevent the passage of a projectile therethrough; at least one laminate composite backing material (14) (which is comprised of elements 20, 22 and 26) secured to the metal strike face plate, wherein the laminate composite backing material comprises a cross-sectional composition of a backing material of fibers being at least one material selected from the group of aramid in combination with a polymer resin-based binder material (at least at col. 3, lines 55-70 thru col. 4, lines 1-5); wherein the at least one metal strike face plate includes a proximate metal strike face plate that is proximate to the laminate composite backing material, the proximate metal strike face plate and the composite backing material being either adjacent and having no distance therebetween or being separated by a space to define a distance therebetween, wherein the space comprises a distance in a range between 0- 12 inches. Wherein the distance is provided in a range from about 0.0 to 6 inches and defines the space. (Figures 1 and 2) The metal strike face plate (16) is a perforated metal and the material is selected from the group consisting of steel, steel alloys, aluminum, magnesium and titanium (at least at col. 4, lines 10- 12). The metal strike face plate is 8 mm (at least at col. 4, lines 55-65). The holes are set at an angle of 0° (i.e. straight .

Ravid et al. further discloses the armor system where at least one laminate composite backing material comprises multiple laminate composite backing material layers. Ravid et al. also discloses the armor system is an add-on auxiliary armor system and “the level of ballistic protection to be provided by the main armor plate depends on whether the surface, which the armor is intended to protect, has its own ballistic capability. If it has such capability, which may be for example in the case when the surface is a military vehicle’s basic structure ...the level of ballistic protection provided by the main armor plate may be lower than in the case when the surface to be protected does not have any ballistic capability.” (col. 2, lines 4-13) The main armor plate (14) comprising front layer 20 and rear backing layer 22. This shows that the at least one laminate composite backing material layer (14) can be replaced by another.


181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.

See MPEP § 2114 which states:

A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2nd 1647

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions. In re Danly, 120 USPQ 528, 531.

Apparatus claims cover what a device is not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

Ravid et al. discloses the claimed invention except for the metal strike face plates comprising at least two metal strike face plates, the slotted holes of one of the at least two metal strike face plates offset in relation to another of the at least two metal strike face plates and an 
least one laminate composite backing material and an additional (i.e. optional) protective composite layer for covering the front face of either of the strike face plates (42). Gooch et al. teaches the optional protective layer consisting of a fiber or composite wrap for encasing/wrap the composite backing layer combined with the at least two metal strike face plates. (col. 2, lines 31-44) It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the composite layer the specific thickness, since it has been held that discovering an optimum value or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233 and applicant has not disclosed that the specific thickness solves any stated problem or is for any particular purpose. Specifically, applicant has disclosed that this additional layer is “optional” par 0078). Gooch et al. further discloses that the armor may have a stand-off distance in the range of 5 to 25 inches (col. 5, lines 30-35). Gooch et al. teaches the slotted holes having an oblong-shaped configuration having the specifically claimed sizes and further teaches that the sizing, shapes and placements "will vary based on the need of specific protection against 
be more easily absorbed and withstood by a substrate. Neither Ravid et al. nor Gooch et al. expressly disclose the high tensile strength material comprising a high tensile strength urethane board. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a high strength urethane board and the specific polymer resin based binder having the specific qualities, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 and applicant has not disclosed that the urethane board specifically solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a high tensile strength material layer or sheet as well as with a board and applicant discloses as much. Ravid et al. discloses that the system has a weight of 94 kg/m but does not expressly disclose the weight in the specific claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the weight in the specific ranges, since it has been held that 

7. Claim 9 is rejected under pre-AJA 35 U.S.C. 103(a) as being unpatentable over Ravid et al. in view of Gooch et al. as applied to claims 1, 2 and 8 above, and further in view of Karst et al. (U.S. Patent #4,857,119). Karst et al. teaches a ballistic armor system comprising a metal strike face plate, a laminate composite backing material and an energy-absorbing foam (22, 24) for filling the space between the two. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results
to one of ordinary skill in the art at the time of the invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the claimed low density polyurethane or polypropylene based foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

8. Claims 30-32, 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravid et al. in view of Gooch et al. as applied to claim 1 above, and further in view of Treadway et al. (U.S. Patent # 8,468,926). Treadway et al. teaches a stand-off ballistic armor system similar to that of Ravid et al. and Gooch et al. that meets the appropriate military weight specifications and requirements for defeating high velocity and high caliber projectiles as defined by STANAG 4241 and at least meets the test of stopping three 50-caliber bullets shot within a 2-inch diameter . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641